THIS was an appeal from commissioners on an insolvent estate, prosecuted by the creditor, Jesse Parkhill, on the objection of an heir and creditor, agreeably to the Act of 1817. Acts of 1817, p.' 90.
Jesse Parkhill had a demand, on book, allowed by the com-jnissioners, to which the heir and creditor objected, &c.
*196And now, the heir and creditor make the following motion ;
1. For leave to file a declaration, on three notes, in favor oí the estate, against the said Jesse.
2. For an order to compel Jesse Parkhill to appear and plead to said declaration.
3. For leave to plead the amount, due on said notes, in off; sett, to the claim of the said Jesse, on book.
The Court permitted the declaration to be filed.
Noth. I have not minutes sufficient to ascertain whether any farther decision was made. Reporter.
See Audjta Querela 4. Bond. Bail 2. Covenant. Ex. and Ad. 13. False Imprisonment 4. High Bailiff. Jurisdic - tion 1. New Trial 5. Pauper Cases 14.